Citation Nr: 0625267	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
involving the right lower extremity, claimed as the residual 
of in-service blood clot/poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.


FINDING OF FACT

Evidence received subsequent to May 2003 does not relate to 
an unestablished fact necessary to substantiate the veteran's 
service connection claim for a disability involving the right 
lower extremity, claimed as the residual of in-service blood 
clot/poisoning.


CONCLUSION OF LAW

Evidence received since the May 2003 Board decision is not 
new and material with respect to the claim of entitlement to 
service connection for a disability involving the right lower 
extremity and does not serve to reopen the claim.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Decisions of the Board are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App 145 
(1991).  Whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed by the 
Board before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Board denied service connection for a right lower 
extremity disability in May 2003.  The decision reflects that 
service connection was denied as the evidence failed to 
reveal the diagnosis of a current, chronic disability 
involving the right lower extremity that was linked by 
medical evidence to his in-service procedure involving 
lancing of a lump on his right groin area.  Service 
connection was granted for a scar of the right groin area.

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.   At this point, it is not the function of the 
Board to weigh all the evidence to ascertain whether it 
preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the May 2003 Board decision, the evidence 
included the veteran's testimony and numerous lay statements 
regarding in-service hospitalization at which time the 
veteran indicated his right foot had become swollen and a 
lump on his right groin area had to be lanced.  His service 
medical records were unable to be obtained.  The veteran also 
indicated that he sought treatment for the claimed condition 
many years after his March 1946 discharge from active duty 
(in 1972).  Private and VA medical records contained 
diagnoses of right knee chondromalacia and a slight wasting 
of the quadriceps as well a heart condition for which he 
underwent a catherization and quadruple bypass surgery.

Evidence associated with the claims file subsequent to May 
2003 includes testimony from the veteran of his in-service 
treatment for "blood poisoning" and that he has a residual 
disability.  Lay assertions cannot serve as the predicate to 
reopen a claim.  Hickson v. West, 11 Vet. App. 374 (1998); 
see also Bostain v. West, 11 Vet. App. 124 (lay hearing 
testimony which is cumulative of previous contentions which 
were considered by the decisionmaker at the time of the prior 
final disallowance is not new evidence).  In addition to 
duplicative evidence submitted by the veteran that was 
already of record at the time of the previous Board decision, 
the veteran submitted a March 2004 medical record that 
contains an impression of significant stenosis of the right 
lower extremity at the level of the popliteal artery.  
However, medical records describing the veteran's current 
condition are not material to the issue of service 
connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  
As the unestablished fact- that the veteran has a disability 
medical linked to his in-service treatment- remains 
unestablished by the medical records received since 2003, the 
Board finds the evidence submitted since the May 2003 Board 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
a disability involving the right lower extremity.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen these claims, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran did not per se file a claim to reopen in the 
instant case.  Instead, the RO issued a rating decision in 
June 2003 which effectuated the May 2003 rating decision.  
The veteran voiced disagreement with the continued denial of 
service connection for a residual disability resulting from 
his in-service treatment.  The May 2003 Board decision was 
referred to as the basis for the denial of service 
connection.  A letter was issued to the veteran in December 
2003 by which he was informed of the principles of service 
connection; the letter also requested he identify or 
authorize the release of any other records that may exist to 
support his claim.  The July 2004 statement of the case 
informed him of the evidence necessary to reopen his claim, 
the evidence of record, and why the submitted evidence was 
not new and material.  Thus, based on the unique 
circumstances of this case, the Board considers VA's notice 
requirements met for the issue decided herein and any issue 
with timing and completeness to be harmless.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

While the veteran was provided with the type of information 
and evidence needed to substantiate his claim, he was not 
provided with notice of any effective date criteria or the 
rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite inadequate notice provided to the 
veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  To the extent that the weight of the evidence is 
against the veteran's claim to reopen, any questions as to 
any appropriate effective dates and potential ratings of his 
underlying service connection claim are rendered moot.  Under 
these circumstances, the Board is satisfied that any issue as 
to the completeness as to these elements of the notice was 
harmless and nonprejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005).  VA's duty to assist does not include providing a 
VA examination in claims to reopen.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  The veteran was afforded the 
opportunity to offer testimony in support of his claim and a 
hearing transcript is of record.  The veteran's service 
medical records are unobtainable and he has so been notified.  
Lay statements, VA medical records and private medical 
records have associated with his claims file.  As the veteran 
has not identified or properly authorized the request of any 
other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a disability 
involving the right lower extremity, and the appeal is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


